McNally, J. (concurring).
I concur in the result. The gist of plaintiff’s claim is that defendant was negligent in refusing to arrest the threatener, thereby failing to prevent the allegedly foreseeable assault of the plaintiff. Schuster v. City of New York (5 N Y 2d 75) is inapplicable since there the defendant was alleged to be negligent in withdrawing and failing to afford protection of the deceased after he had supplied information leading to the arrest of a dangerous fugitive from justice. On this record there was no legal basis for an arrest prior to the alleged assault. Moreover, plaintiff did not seek protection, except as an incident of the arrest and detention of the threatener.
I would also affirm under constraint of Steitz v. City of Beacon (295 N. Y. 51, 56) on the ground that there is no civil remedy to individuals for alleged neglect in the performance of the public duty of police protection.